By the Court,
Morris, J.
There was no agreement or understanding that usury should be taken. The agreement estab*587listed was the legal and usual one, where collaterals are deposited as security, and their avails are to be applied to the payment of the notes when the notes become due. If the collaterals were paid before the note became due, and the bank used the money, then upon a settlement of accounts the bank should allow Platt’s estate interest on such moneys. The use of the money paid on such collaterals cannot be deemed usury in the notes given by Platt, unless at the time of giving his note the use of the money paid upon the collaterals, without interest, was a part of the agreement. The facts reported by the referee show that such was not the agreement.
[New York General Term,
April 9, 1855.
Mitchell, Roosevelt and Morris, Justices.]
Judgment affirmed with costs.